. Mario Pittoni, J.
Motion by defendants in Action No. 2, to
remove Action No. 2 from the City Court of New York County to the Supreme Court of Nassau County and for consolidation with Action No. 1 now pending in this court, is denied.
Action No. 2 has been noticed for trial, all preliminary pretrial proceedings are complete, a pretrial was held in June and the action may be reached for trial before the end of this year. Action No. 1 is not even on the calendar and there is no indication of how much of the pretrial preliminaries has been conducted. In addition, the calendar of this court is approximately six years behind. Consolidation of these two cases would cause a prolonged delay of the trial of Action No. 2 and that would be prejudicial to the plaintiff in that action. (Wheeler v. Meadowbrook Transp. Corp., 3 A D 2d 763 [2d Dept.]; Halpern v. Rodway, 3 A D 2d 941 [2d Dept.]; Miro v. Gottheim, 285 App. Div. 834 [2d Dept.].)